Exhibit 10.32

SECOND AMENDMENT TO BERTH RENTAL AGREEMENT

THIS SECOND AMENDMENT TO BERTH RENTAL AGREEMENT is executed this 13th day of
August, 1996, by and between BILOXI PORT COMMISSION (“Commission”) and RIVERBOAT
CORPORATION OF MISSISSIPPI (“Riverboat”);

W I T N E S S E T H :

WHEREAS, Coastal Cruise Lines, Inc. (“Coastal”) and Commission executed a Berth
Rental Agreement dated July 6, 1990 (the “Berth Rental Agreement”); and

WHEREAS, with the consent of the Commission, Coastal assigned all its right,
interest in, to and under the Berth Rental Agreement to Riverboat by assignment
dated May 12, 1992; and

WHEREAS, the Berth Rental Agreement was amended and restated pursuant to the
terms of the Amendment and Restatement of Berth Rental Agreement dated May 12,
1992 (the “Amendment and Restatement of Berth Rental Agreement”); and

WHEREAS, Riverboat has since changed the location of its vessel and the parties
desire to execute this agreement for the purpose of substituting the new legal
description showing the location of the vessel.

NOW, THEREFORE, the parties agree as follows:

1. Section 1 of the Amendment and Restatement of Berth Rental Agreement is
hereby amended to read as follows:

 

 

“1.

Berth Rental Agreement. Commission hereby leases to Riverboat and Riverboat
hereby leases from Commission, for berth space, all the areas, including the
bulkhead, located within Port Cadet Marina, Biloxi, Mississippi on the property
described as follows:

Commence at the point of intersection of the South margin of US Highway 90
Service Drive with the West line of Lot 4, Block 5, Summerville Addition to the
City of Biloxi, Harrison County, Mississippi, if said West line were extended
South; thence run South 0 degrees 20’05” East, along said extended West line of
Lot 4, for a distance of 700.06 feet to a point; thence run South 89 degrees
39’55” West, for a distance of 57.23 feet to the POINT OF BEGINNING, said point
being on the face of an existing concrete seawall; thence run along the face of
said seawall the following bearings and distances, to wit; South 46 degrees
39’41” East, 48.30 feet and South 0 degrees 12’02” East, 157.10 feet to a point;
thence run South 88 degrees 27’59” West, for a distance of 201.76 feet to a



--------------------------------------------------------------------------------

point on the face of an existing concrete seawall; thence run along the face of
said seawall the following bearings and distances, to wit; North 0 degrees
02’42” West, 381.60 feet; South 87 degrees 59’48” East, 8.08 feet; North 01
degree 43’44” West, 14.93 feet; North 44 degrees 25’23” East, 18.43 feet; North
89 degrees 30’00” East, 27.46 feet; South 44 degrees 33’46” East, 18.49 feet;
South 0 degrees 07’32” West, 14.79 feet; North 89 degrees 36’36” East, 43.68
feet; South 0 degrees 07’36” East, 186.85 feet and North 89 degrees 31’04” East,
61.30 feet to the POINT OF BEGINNING, containing 59,069 square feet, or 1.36
acres, approximately.

The berthing area shall be used by Riverboat to dock one or more of its vessels
on which dockside gaming facilities, including entertainment and ancillary
activities, may be operated as well as for any other lawful purposes.”

2. All other provisions of the Amendment and Restatement of Berth Rental
Agreement shall remain the same.

IN WITNESS WHEREOF, the parties hereto have executed this agreement on the day
and year first above written.

 

WITNESSES:

   

BILOXI PORT COMMISSION

Larry Manuel

   

By:

 

/s/

 

Linda Lambert

     

Sherman Canaan, President

   

Attest:

 

/s/ Laddie Ween

     

Secretary

 

WITNESSES:

   

RIVERBOAT CORPORATION OF MISSISSIPPI,

a Mississippi corporation

     

By:

 

/s/ Allan B. Solomon

       

Allan B. Solomon

Executive Vice President

 

2



--------------------------------------------------------------------------------

THIRD AMENDMENT TO BERTH RENTAL AGREEMENT

THIS THIRD AMENDMENT TO BERTH RENTAL AGREEMENT is executed this 14th day of
December, 1999, by and between BILOXI PORT COMMISSION (“Commission”) RIVERBOAT
CORPORATION OF MISSISSIPPI (“Riverboat”).

W I T N E S S E T H :

WHEREAS, Coastal Cruise Lines, Inc. (“Coastal”) and Commission executed a Berth
Rental Agreement dated July 6, 1990 (the “Berth Rental Agreement”); and

WHEREAS, with the consent of Commission, Coastal assigned all its right,
interest in, to and under the Berth Rental Agreement to Riverboat by assignment
dated May 12, 1991; and

WHEREAS, the Berth Rental Agreement was amended, and restated pursuant to the
terms of the Amendment and Restatement of Berth Rental Agreement dated May 12,
1992 (the “Amendment and Restatement of Berth Rental Agreement”); and

WHEREAS, Riverboat changed the location of its vessel and the parties executed a
Second; Amendment to Berth Rental Agreement for the purpose of substituting a
new legal description showing the location of the vessel; and

WHEREAS, Riverboat has purchased a new vessel and needs to enlarge the area
leased under the Berth Rental Agreement to include the areas shown on the plot
plan attached hereto as Exhibit A and incorporated by reference herein; and

WHEREAS, Riverboat desires to use the air rights above where the support column
is to be constructed for the proposed podium in the area shown on the plot plan
attached hereto as Exhibit A and incorporated by reference herein.

NOW, THEREFORE, in consideration of the agreements, representations, warranties
and covenants in the Berth Rental Agreement, the parties agree as follows:

1. Modification of Legal Description. On and subject to the terms and conditions
herein and under the terms and conditions of the Berth Rental Agreement, which
are expressly incorporated herein as if set out in full, the parties agree that
the property leased pursuant to the Berth Rental Agreement is fully and
accurately described in Exhibit B -1999 - Berth, which is attached hereto, along
with the air rights above the property described in Exhibit C. Air Rights, which
is attached hereto (the “Leased Premises”).



--------------------------------------------------------------------------------

2. Annual Rent. Section 3 of the Amendment and Restatement of Berth Rental
Agreement is hereby amended to read as follows:

3. Rent. Upon opening of the new vessel, the annual rent due and payable during
the term of this Agreement shall be the greater of $750,000.00 (the “Annual Base
Rent”) or 1% of the gross monthly gaming revenues received by Riverboat from its
operations as the Berthing Area, net of the state and local gaming taxes due and
payable by Riverboat. The annual rent shall be payable in equal monthly
installments in arrears beginning on the first day of each calendar month during
the term hereof and continuing on the same day of each and every calendar month
thereafter. If the State of Mississippi hereafter shall impose any tax or rent
on wetlands and/or public trust tide tideland areas for which Riverboat shall be
obligated to make payment, the annual rent due and payable by Riverboat
hereunder shall be reduced as of the date on which payment of such tax shall
become effective by the lesser of 50% of the annual rent then payable hereunder
or 50% of the amount of the tax.

3. Repairs to Seawall and Existing Slips. Riverboat shall be responsible for the
costs of all repairs to the seawall and replacement of any slips caused by, or
resulting from, the replacement of the existing vessel with the new larger
vessel. Commission, however, will have the right to approve the contractors,
architects and/or engineers selected by Riverboat in connection with all such
repairs and replacements. All repairs, replacements or reconstruction required
to be performed by Riverboat will be completed in accordance with specifications
approved by Commission. Riverboat agrees to replace any existing slips taken by
the relocation of the new vessel to areas designated by Commission, as shown
more particularly on Exhibit D attached hereto and incorporated by reference
herein.

4. Relocation of Fuel Tanks. Riverboat agrees to relocate the existing fuel
tanks and fuel dock shown on the plot plan attached hereto as Exhibit A to areas
designated by Commission.

5. Parking. Riverboat agrees that the number of existing parking spaces used by
Commission and its tenants and licensees shall not be reduced. Riverboat agrees
to construct a minimum of 147 parking spaces in areas designated by Commission
108 of these parking spaces shall be constructed in the area designated for
Commission parking shown on Exhibit A upon final approval of the sublease
between the City of Biloxi and Riverboat (the “IHL Sublease”), and the location
of the remaining 39 spaces shall be designated by Commission six months after
the packing garage and related facilities are open.

6. Indemnification. Commission shall not be liable or responsible in anyway for
any damages to persons or property sustained in or about the Leased Premises
during the term of this agreement or any renewal thereof regardless of how same
may be caused, and Riverboat at all times agrees to indemnity and save harmless
Commission from all losses, damages, liabilities and expenses, including
attorney’s fees, for any damages to parsons or property sustained in or about
the Leased Premises. This indemnity shall survive the termination of this
agreement.

 

2



--------------------------------------------------------------------------------

7. Full Force and Effect. The Berth Rental Agreement is deemed amended to the
extent necessary to give full force and effect to the terms herein only and, in
all other respects, including but not limited to Section 4 of the Amendment and
Restatement of Berth Rental Agreement dealing with renewal options and increases
in Annual Base Rent for such renewal terms, shall remain in full force and
affect.

IN WITNESS WHEREOF, the parties hereto have executed this agreement on the day
and year first above written.

 

     

BILOXI PORT COMMISSION

[SEAL APPEARS HERE]

   

By:

 

/s/

       

J.C. Brashier, Chairman

     

Attest:

 

/s/

       

Sherman Canaan, Secretary

     

RIVERBOAT CORPORATION OF MISSISSIPPI,

     

a Mississippi corporation

     

By:

 

/s/

     

Title:

 

Bill Killduff , VP/GM

 

3



--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF HARRISON

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 14th day of December, 1999, within my jurisdiction,
the within named Jim Brashier and Illegible, who acknowledged that they are
Chairman and Secretary, respectively, of the Biloxi Port Commission, and that
for and on behalf of the said Commission, and as itS act and deed, he executed
the above and foregoing instrument, after first having been duly authorized by
said Commission so to do.

 

/s/ Linda Delaney

Notary Public

 

My Commission Expires:

Illegible 26, 2002

STATE OF MISSISSIPPI

COUNTY OF HARRISON

Personally appeared before me, the undersigned authority in and for the said
country and state on this 14th day of December, 1999, within my jurisdiction,
the within named Bill Killduff who acknowledged that he is V.P./G.M. of
Riverboat Corporation of Mississippi, a Mississippi corporation and that for and
on behalf of the said corporation, and as its act and deed, he executed the
above and foregoing instrument, after first having been duly authorized by said
corporation so to do.

 

/s/ Linda Delaney

Notary Public

 

My Commission Expires:

Illegible 26, 2002

 

4



--------------------------------------------------------------------------------

LOGO [g94015img02.jpg]



--------------------------------------------------------------------------------

EXHIBIT B - 1999 - BERTH

LEGAL DESCRIPTION - NEW BERTH AREA

A parcel of land (now or proposed submerged open water bottom) located in the
City of Biloxi, Second Judicial District of Harrison County, Mississippi, and
being more particularly described as follows:

Commence at the intersection of the South margin of U.S. Highway 90 Service
Drive with the West line of Lot 4, Block 5, Summerville Addition to the City of
Biloxi, Harrison County, Mississippi; if said West line were extended Southerly;
thence South 00 degrees 20 minutes 05 seconds East 522.92 feet; thence North 85
degrees 20 minutes 08 seconds West 82.21 feet to the point of beginning; thence
South 00 degrees 16 minutes 50 seconds East 450.31 feet; thence South 89 degrees
43 minutes 10 seconds West 137.00 feet; thence North 00 degrees 16 minutes 50
seconds West 68.93 feet to the face of a concrete bulkhead; thence continue
North 00 degrees 16 minutes 50 seconds West 381.07 feet along said outside face
of a concrete bulkhead; thence continue along said outside face of a concrete
bulkhead in the following six courses: South 87 degrees 51 minutes 57 seconds
East 8.13 feet, North 02 degrees 01 minutes 33 seconds West 14.96 feet, North 43
degrees 39 minutes 32 seconds East 18.37 feet, North 89 degrees 29 minutes 36
seconds East 27.50 feet, South 44 degrees 46 minutes 27 seconds East 18.39 feet,
South 00 degrees 01 minutes 11 seconds West 14.82 feet; thence North 89 degrees
29 minutes 17 seconds East 76.27 feet along said outside face of a concrete
bulkhead and the easterly projection thereof to the point of beginning.

Said parcel of land contains 62,970 square feet or 1.446 acres, more or less.



--------------------------------------------------------------------------------

EXHIBIT C - AIR RIGHTS / SUPPORT COLUMN

LEGAL DESCRIPTION - AIR RIGHTS

A parcel of land located in the City of Biloxi, Second Judicial District of
Harrison County, Mississippi, and being more particularly described as follows:

Commence at the intersection of the South margin of U.S. Highway 90 Service
Drive with the West line of Lot 4, Block 5, Summerville Addition to the City of
Biloxi, Harrison County, Mississippi, if said West line extended Southerly;
thence South 00 degrees 20 minutes 05 seconds East 522.92 feet; thence North 85
degrees 20 minutes 08 seconds West 82.21 feet to a point on the proposed outside
face of a new bulkhead; thence South 00 degrees 16 minutes 50 seconds East
186.72 feet along said proposed outside face of a new bulkhead and the point of
beginning; thence North 89 degrees 09 minutes 45 seconds East 29.01 feet along
the outside face of a bulkhead; thence South 46 degrees 02 minutes 47 seconds
East 47.90 feet along the outside face of a bulkhead; thence South 00 degrees 28
minutes 25 seconds East 156.46 feet along the outside face of a bulkhead; thence
South 45 degrees 09 minutes 25 seconds West 50.29 feet; thence South 89 degrees
32 minutes 54 seconds West 28.02 feet; thence North 00 degrees 16 minutes 50
seconds West 224.96 feet the point of beginning.

Said parcel contains 13,109 square feet or 0.301 acres, more or less.



--------------------------------------------------------------------------------

LOGO [g94015img03.jpg]



--------------------------------------------------------------------------------

  

MICHAEL F. CAVANAUGH

LAWYER

998 HOWARD AVENUE

  

P. O. DRAWER 1911

BILOXI, MS 39533-1911

   BILOXI, MISSISSIPPI 38530   

TELEPHONE (228) 374-2247

TELECOPIER (228) 374-2252

Illegible

December 14, 1999

Biloxi Port Commission

Biloxi Small Craft Harbor

Biloxi, Mississippi

Re: Isle of Capri Berth Rental Agreement

Gentlemen:

Please accept this letter as an addendum to the Third Amended Berth Rental
Agreement approved by you this morning. By this letter and the execution of the
Third Amendment to the Birth Rental Agreement, Riverboat Corporation Of
Mississippi agrees and acknowledges that the cost of iving increase provision
remains in full force and effect.

Your assistance and cooperation in this matter has been greatly appreciated.

 

Sincerely,

/s/ Michael F. Cavanaugh

Michael F. Cavanaugh

 

cc:

William L. Denton, Esq.

Jean M. Hogan, Esq.

Mr. Bill Kilduff



--------------------------------------------------------------------------------

LOGO [g94015img04.jpg]



--------------------------------------------------------------------------------

ISLE OF CAPRI CASINOS, INC.

RIVERBOAT CORPORATION OF MISSISSIPPI

October 17, 2006

 

 

To:

City of Biloxi, Mississippi

 

    

Biloxi, MS

 

 

Re:

Amendment and Restatement of Berth Rental Agreement

Ladies and Gentlemen:

Reference is made to the Amendment and Restatement of Berth Rental Agreement
dated May 12, 1992 between the Biloxi Port Commission (“BPC”) and Riverboat
Corporation of Mississippi (“RCM”), as amended by the Second Amendment to Berth
Rental Agreement (as amended, the “Berth Rental Agreement”).

This will confirm the following agreement of the City of Biloxi, Mississippi
(“City”) and RCM:

1. The City is the successor in interest of the BPC, and accordingly all
references in the Berth Rental Agreement to BPC shall be deemed to refer to
City.

2. For purposes of the Berth Rental Agreement, RCM’s plans on the Leased
Premises to fill in the berth therein located and to construct improvements
thereon will be deemed to constitute the vessel previously contemplated to be
used therein, and subsequently the use thereof for gaming purposes or otherwise
in connection with gaming shall be deemed to be the operation of a vessel
otherwise contemplated under the Berth Rental Agreement, including without
limitation Section 3 thereof concerning rent.

3. This agreement may be signed in one or more counterparts with the same effect
as if the signatures hereto and thereto were upon the same instrument.

IN WITNESS WHEREOF, this agreement has been executed and delivered as of the
date first above written.

 

Very truly yours,

RIVERBOAT CORPORATION OF MISSISSIPPI

By:

 

/s/

 

Timothy M. Hinkley, President

 

ACCEPTED AND AGREED:

CITY OF BILOXI

By:

 

/s/

 

A. J. Holloway, Mayor

 

Attest:

 

/s/

 

Municipal Clerk